                               IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                        WESTERN DIVISION
                                          No. 5:18-CV-13-BO


        ATLANTIC COAST PIPELINE, LLC,                        )
                                                             )
                                        Plaintiff,           )
                                                             )
        v.                                                   )                       ORDER
                                                             )
        11.57 ACRES, MORE OR LESS, IN NASH                   )
        COUNTY, NORTH CAROLINA, LOCATED                      )
        ON PARCEL IDENTIFICATION NO. 026095                  )
        IDENTIFIED IN BOOK 528, PAGE 373;                    )
        LOCATED ON PARCEL IDENTIFICATION                     )
        NO. 026132 IDENTIFIED IN BOOK 530,                   )
        PAGE 432, AND OWNED BY WALTER                        )
        MARVIN WINSTEAD, JR.,                                )
        and                                                  )
        WALTER MARVIN WINSTEAD, JR.,                         )
                                                             )
                                        Defendants.          )



               Defendant Walter Marvin Winstead, Jr., has moved for a stay of the proceedings against

        him or alternatively to modify the scheduling order. Plaintiff has responded, defendant has replied,

        and the matter is ripe for ruling.

                                                     BACKGROUND

               Plaintiff, Atlantic Coast Pipeline, LLC (ACP), instituted this and other actions by filing a

        complaint in condemnation pursuant to Section 7(h) of the Natural Gas Act, 15 U.S.C. § 717f(h),

        and Fed. R. Civ. P. 71 for the taking of certain interests in real property, immediate entry and

        possession of the real property, and the ascertainment and award of just compensation to the

        owners of interest in defendant real property, here Walter Marvin Winstead, Jr. (Winstead) and

        any other interested parties. [DE 1]. Winstead has appeared and filed an answer, in which he,




    ?
l
inter alia, objects to the complaint and raises defenses to taking. [DE 31]. By order entered March

16, 2018, the Court denied ACP's motions for preliminary injunction and partial summary

judgment as to the defendants in this case, [DE 30], and a scheduling order was entered setting

discovery and motions filing deadlines. [DE 34]. The expert report deadlines were later extended,

and on October 26, 2018, the Court granted Winstead's motion for expedited consideration of this

motion to stay, and therein stayed all discovery deadlines pending a ruling on the instant motion. ·

[DE 48].

       In his motion to stay, Winstead argues that a stay of these proceedings is appropriate to

allow for resolution of pending challenges in the Fourth Circuit to the authorization of the Atlantic

Coast Pipeline by the Federal Energy Regulatory Commission (FERC).               In the alternative,

Winstead asks for an extension of the discovery deadlines by at least ninety days.

                                          DISCUSSION

       A district court has inherent authority to manage its docket, which includes the authority

to stay litigation pending the outcome of a decision by a court of appeals on an issue which would

affect or control the outcome in a case before it. See Ryan v. Gonzales, 568 U.S. 57, 73 (2013);

Landis v. N Am. Co., 299 U.S. 248, 254 (1936). When determining whether to stay proceedings,

a district court generally considers "(1) the interests of judici~l economy; (2) hardship and equity

to the moving party ifthe action is not stayed; and (3) potential prejudice to the non-moving party."

Johnson v. DePuy Orthopaedics, Inc., No. 3:12-CV-2274-JFA, 2012 WL 4538642, at *2 (D.S.C.

Oct. 1, 2012) (citation omitted).

       Having considered the relevant factors, the Court concludes that a stay of this matter is

warranted. While plaintiff argues that having to conduct pipeline construction in a non-linear

fashion by skipping over certain properties for which it has not acquired easements would cause it



                                                 2
to incur significant monetary costs, Winstead has sufficiently established for the purposes of this

motion that going forward with proceeding on his property would also result in hardship to him,

including felling of an historic tree and the costs of disputing plaintiffs expert evaluation of the

impact to the fair market value of Winstead's property with any permanent and temporary

easements in favor of ACP. The final factor, judicial economy, weighs in favor of a stay. There

are currently multiple challenges to the propriety of the FERC certificate pending before the Fourth

Circuit, and the court of appeals has in some cases entered a stay or vacated necessary agency

permits issued to plaintiff. See, e.g., Sierra Club v. United States Dep't of the Interior, 899 F.3d

260, 295 (4th Cir. 2018); see also [DE 46-1] (listing Fourth Circuit cases challenging the ACP

pipeline). The same panel of the court of appeals also heard oral argument in four of the permit

challenge cases, including a case in which a stay of pipeline proceedings is currently in place, on

September 28, 2018. See, e.g., Cowpasture River Preservation v. Forest Service, No. 18-1144

(4th Cir. Sept. 24, 2018).

       As Winstead correctly argues, there are considerable challenges to plaintiffs pipeline

project ongoing in the court of appeals, and plaintiff has not sufficiently rebutted Winstead's

argument that, although the current pipeline challenges do not concern the pipeline route in North

Carolina, the outcome of one or more of the challenges could cause or require the currently

permitted pipeline route to be reexamined, potentially obviating any need to secure an easement

on Winstead's property. In light of all of these circumstances, the Court in its discretion finds that

the factors considered tip in favor of granting a temporary ~tay of these proceedings ..




                                                  3
                                          CONCLUSION

       For the foregoing reasons, Winstead's motion to stay [DE 41] is GRANTED. This action

is hereby STAYED for a period of ninety (90) days from the date of entry of this order. At the

close ofthe ninety-day period, the parties shall file their, positions as to whether a continued stay

would be appropriate.


SO ORDERED, this Q_ day of November, 2018.


                                              T RRENCE W .. BOYLE
                                              CHIEF UNITED STATES DISTRICT J




                                                 4
